SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September30, 2012 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-23212 Telular Corporation (Exact name of registrant as specified in its charter) Delaware 36-3885440 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606-6622 (Address of principal executive offices and zip code) (312) 379-8397 (Registrant's telephone number, including area code) Securities registered pursuant to 12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $.01 Par Value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [] Indicate by check mark whether the issuer has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange. Large accelerated filer[] Accelerated filer[X] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ X ] As of March 31, 2012, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $126,989,524 (based upon the closing sales price of such stock as reported by The NASDAQ Stock Market LLC on such date).The number of shares outstanding of the registrant's Common Stock as of December 4, 2012, the latest practicable date, was 17,137,817 shares. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the Proxy Statement to be filed with the Securities and Exchange Commission within 120 days after the close of the registrant's fiscal year ended September30, 2012 are incorporated by reference in PartIII of this Form10-K. 1 FORWARD LOOKING INFORMATION This report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Statements regarding expectations, including performance assumptions and estimates relating to capital requirements, as well as other statements that are not historical facts, including statements beginning with the words “estimate”, “project”, “intend”, “expect”, “believe”, “target” and similar expressions, are forward-looking statements. These statements reflect management’s judgments based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. With respect to these forward-looking statements, management has made assumptions regarding, among other things, customer growth and retention, pricing, operating costs and the economic environment.The following include some but not all of the factors that could cause actual results or events to differ materially from those anticipated: · our ability to keep pace with technology changes and meet the needs of our customers; · our ability to develop and introduce new products and to reduce the costs to produce existing products; · whether and when products from our investments in research and development of new products are realized; · the availability of resources to conduct research and development; · the impact of unfavorable economic events, including competitive pricing pressure in our target markets, on sales of our products; · our ability to successfully increase the focus of our production, marketing and sales efforts to the machine-to-machine (“M2M”) market; · our reliance on third parties to manufacture our products and components for our products; · the availability of raw materials and other materials needed for our products; · the availability and lack of interruption of service on the wireless networks upon which our products and services are dependent; · our relationships with our customers, including our ability to maintain our significant customers and our exposure to the credit worthiness of our significant customers, including ADT; · our ability to sustain profitable operations and to obtain the funding we need to operate our business; · the impact of litigation on our business and financial condition; · our ability to manage costs by accurately forecasting our needs; · our ability to ensure that quality control procedures are enforced and effective; · the impact on our business oflong sales cycles for our products; · the impact of volatility in the developing markets in which we operate; · our ability to successfully manage any problems encountered in connection with any potential future acquisitions; · the impact of Delaware law and our charter documents on transactions that could be beneficial to common stockholders; · the impact on our stock price of volatility of our operating results and sales of common stock issuable on the exercise of options and warrants; and, · an interruption of our Telguard, SkyBitz or TankLink services by a failure of the respective real-time transaction processing system for each service line could be harmful to our business relationships and revenue stream. In addition to the foregoing, forward-looking statements are found throughout Management’s Discussion and Analysis.You should not place undue reliance on forward-looking statements, which speak only as of the date of this report. Except as required by law, Telular is not obligated to publicly release any revisions to forward-looking statements to reflect events after the date of this report or unforeseen events. Other risks and uncertainties are discussed in Item 1A of this Annual Report on Form 10-K. 2 WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (the “SEC”). You can inspect, read and copy these reports, proxy statements and other information at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You can obtain information regarding the operation of the SEC’s Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a Web site at www.sec.gov that makes available reports, proxy statements and other information regarding issuers that file electronically. We make available free of charge through a link on our website (www.telular.com) our Code of Ethics, Audit Committee Charter, Compensation Committee Charter, Nominating and Governance Committee Charter, as well ascopies of materials we file with, or furnish to, the SEC. By referring to our website, we do not incorporate our website or its contents into this Annual Report on Form 10-K. 3 PART I (Dollars in Thousands, Except Per Share Data) ITEM 1.BUSINESS OVERVIEW Telular Corporation (“Telular”) develops products and services that utilize wireless networks to provide data connectivity among people and machines. Telular’s software-as-a-service (“SaaS”) offerings are created through Telular’s competence in developing complex software systems and wireless electronics that utilize the data transport capabilities of today’s commercial wireless networks. To enable these services, Telular is a significant reseller of both cellular and satellite wireless services. Telular was established in 1986 when it acquired the intellectual property rights for its wireless terminal technology. Today, it creates solutions based on the development of multi-faceted software systems that work with specialized wireless terminals to provide integrated event monitoring and reporting services for M2M applications.M2M applications typically involve outfitting equipment with sensors and remotely reading those sensors to monitor or control such equipment in areas such as supply chain management, security monitoring, vehicle tracking and many other commercial and industrial situations. Telular’s substantial experience with wireless networking evolved from its original focus on developing fixed wireless products for use in North America and in developing countries around the world. COMPANY STRATEGY Strategically, Telular is focused on M2M market segments in which Telular can create a differentiated service offering which will allow it to earn recurring revenue as opposed to the non-recurring revenue generated by a one-time product sale. Telular’s Telguard solution supports residential and commercial security dealers and generates a majority of Telular’s revenue.The Telguard solution includes a specialized terminal unit that interfaces with commercial security control panels and then communicates with Telular’s event processing servers to provide real-time transport of alarm signals from residential and commercial locations to an alarm company’s central monitoring station.Alarm monitoring companies purchase the products and wireless service from Telular or distributors and resell them to end users in order to provide wireless conveyance of alarm signals, which were historically sent over traditional wire line telephone networks.While the Telguard solution can function as a backup to a traditional telephone line, it is more commonly used as the primary means for the transmission of alarm signals as end users eliminate traditional phone lines in favor of voice-over-IP (“VoIP”) connections and wireless telephones. SkyBitz isTelular’s second largest line of business in terms of revenue and involves using a wireless device, wireless service and software to track the location and condition of large, unpowered assets (most commonly, truck trailers).We believe SkyBitz has the leading market share in the United States for trailer tracking.In 2012, SkyBitz expanded into the U.S. energy field services market by supplying asset tracking services for frac tanks and other oil and gas field equipment.Most SkyBitz customers utilize our proprietary SaaS application called InSight to monitor their assets.A subset of customers obtain the information via data feeds we make available directly to them or via their company enterprise resource planning (“ERP”) systems, and several of such system vendors have integrated SkyBitz data feeds into their software Telular’s TankLink solution combines a specially designed wireless communicator, wireless data services and a web-based application into a single offering which allows end-users to remotely monitor the level of product contained in a given tank vessel. Telular’s wireless communicator interfaces with a variety of commercially available sensors and conveys the level-reading of those sensors to our event processing servers.This information commonly feeds a vendor managed inventory (“VMI”) program that improves the efficiency and timeliness of product delivery, while optimizing the amount of product held by customers at any given time. Many of Telular’s existing TankLink systems are installed in fuel and lubricant tanks.Additional market segments served include industrial chemicals, food additives and waste water treatment. In each of its Telguard, SkyBitz and TankLink service lines, Telular embeds wireless data services in its solutions.Telular is able to resell and service its customers through agreements it has negotiated with major wireless network operators.Management believes Telular’s status as a wireless data reseller represents an advantage over a number of its competitors because we are able to offer this as an embedded service within our products and we have a high volume of subscribers to achieve economies of scale as a wireless service provider. Historically, Telular has manufactured and sold fixed cellular terminals (“FCTs”). The FCT business targeted both commercial and residential consumers, who used FCTs for voice, fax, and Internet access over wireless networks.Telular has deemphasized its FCT business over the past several years since it is a one-time product sale and generates no recurring revenue. The FCT business has undergone significant competition from non-U.S. companies and it is subject to substitution by smartphones, which can be configured to tether computers and data devices to wireless networks, thereby eliminating the need for a separate FCT device. During the fourth quarter of fiscal 2012, Telular shipped the last FCT that it intends to ship and this line of business is now fully dormant. 4 Telular operates in two segments for financial reporting purposes, Event Monitoring (“EM”) and Asset Tracking (“AT”).For financial information about the reporting segments see “Note 15. Segment Information and Geographic Data” to the consolidated financial statements of Telular set forth in Item 8 of this Form 10-K. GEOGRAPHICAL MARKETS Telguard products and service are currently sold only in the United States and Canada. SkyBitz products and services are primarily sold and delivered in North America, although it has the technical capability to deliver services globally due to its partnership with Iridium. Currently, the vast majority of tank applications served by TankLink are located within the United States, with some modest sales to Latin America in fiscal years 2012 and 2011. In total, 99% of Telular’s revenues are derived from customers within the United States. TECHNOLOGY Integral to our success is our experience in processing data messages over the wireless networks. Our data processing center is able to process hundreds of thousands of messages effectively and on a real-time basis each day, which is critical for our customers, particularly within the security space.Also critical to our success is the ability to develop new products and features that may become necessary as new applications are developed or are otherwise considered desirable by the markets that we serve.We can also leverage our technical knowledge related to event-driven software systems, wireless transceiver devices and the resale of wireless data services to develop new products and services to serve other M2M vertical markets. RESEARCH AND DEVELOPMENT AND PRODUCT LINES Our M2M solutions are a combination of hardware product design along with software system design.The software system is capable of high-volume, real-time transaction processing of mission critical data (security alarms, asset locations and tank fill levels).Such integrated hardware and software system solutions will be the focus of our research and development activities going forward and can be further applied to event monitoring opportunities in other vertical markets. Because our products operate on a coordinated basis with wireless networks, Telular works closely with major cellular and satellite carriers to certify our products on their networks.Based on this need to work closely with the major wireless carriers, Telular has developed strong working relationships with these carriers as vendors and solution partners. Research and development activities funded by Telular for the years ended September 30, 2012, 2011, and 2010, were $ 4,139, $2,623 and $3,010, respectively, and are included in engineering and development expense. Fiscal 2012 includes eight months of engineering activities at SkyBitz. There are no customer sponsored research and development activities included in any of those years. The following is a summary of areas of product delivery and research during fiscal 2012 and anticipated in fiscal 2013. Telguard - Telular’s engineering team continues to update the Telguard product and service portfolio through incremental feature development, both in hardware devices and software functionality.In fiscal 2012, Telular completed and launched the conversion of the entire Telguard hardware product line to 3G/4G capability. While most of the development for our 3G/4G conversion was accomplished in fiscal 2011, we launched the products in 2012 and also modified and released the TG1X, our largest volume seller, during 2012.Product innovation within this space is important for the long-term success of Telguard and we expect to continue to enhance our Telguard software platform and underlying hardware products going forward. In fiscal 2012, the Telguard Message Center (“TMC”), which contains the underlying core software for the Telguard service, was enhanced such that Telular can offer service to dealers in Canada. Furthermore, the architecture of TMC will be updated so that it can support even more end-user, feature development and increased traffic volumes in the future. During fiscal 2013 we plan to enhance dramatically the interactive services and home automation features of our Telguard service line. SkyBitz - SkyBitz was acquired by Telular on February 1, 2012 and on that same day, SkyBitz released to the market its newest hardware device, the Global Telematics Platform (“GTP”) series, which for the first time provides global satellite tracking capability via the Iridium satellite network.Subsequent to the release of the first GTP model, additional work was undertaken to complete variations of that device that allowed for GPS location capability, remote antenna mounting, and cargo sensing capability.For fiscal 2013, we are working on improving SkyBitz’s terrestrial device as well as releasing an updated version of its InSight SaaS application. 5 TankLink – During fiscal 2012, TankLink introduced its intrinsically safe device, a device that is certified for use with certain hazardous materials, as well as an expanded array of differential pressure sensors which allow the solution to work in a wider range of applications, including those for gasoline, solvents, and corrosive acids.Telular plans to further enhance all elements of the TankLink portfolio during fiscal 2013; to update the hardware as well as support additional customer use cases for the solution. Other M2M Solutions –Telular continues to evaluate additional M2M markets to determine the viability of creating or acquiring a product and/or service in these markets. SALES, MARKETING SERVICE AND SUPPORT Domestic Sales In the United States and Canada, Telular markets Telguard products and services through an Atlanta-based inside sales group. Telguard customers include security equipment distributors who purchase hardware and security dealers who purchase monthly service directly from Telguard. The security equipment distributors stock inventory of dealer-desired products and the majority of our security dealer customers obtain the hardware element of our solution from these distributors.Telguard invoices approximately 4,000 customers on a regular basis. SkyBitz sells its asset tracking solution through a direct sales force that is dispersed geographically across the United States. SkyBitz is increasing its indirect sales efforts by contracting with sales agents who already represent similar technology solutions to trucking firms and oil fields services companies. The model for selling TankLink solutions was changed during 2012 to emphasize indirect channel partners (agents and value-added resellers).However, TankLink continues to have a small direct sales team for the largest target accounts. In addition, Telular has a contractual arrangement with SmartLogix, Inc. to be the exclusive sales agent for TankLink products and services to users in the fuel and lubricant market. A majority of our unit volume is obtained through this sales agency agreement. For fiscal years 2012, 2011and 2010 Telular’s domestic revenues were $79,656 (99%), $50,215 (99%) and $46,650 (99%) of total revenues, respectively. International Sales Our international sales team is based in Miami and covers key markets such as Latin America.These markets include significant wireless carrier customers in countries such as Mexico. Currently, the international sales team is focused on expanding TankLink in Mexico, Central America and South America. In fiscal years 2012, 2011 and 2010 Telular’s international revenues were $191 (0.2%), $283 (1%) and $704 (1%) of total revenues, respectively. Service and Support Telular believes that providing customers with comprehensive product service and support is critical to maintaining a competitive position in the M2M service industry. Telular offers warranty and repair service for its products through three primary methods: (1) advance replacement kits shipped with orders, (2) in-house service and technical support, and (3) authorized third-party service centers. MAJOR CUSTOMERS In fiscal 2012, Telular derived 26% of its total revenues from ADT, a major U.S. securities systems provider. Telular has executed a supply agreement with ADT that dictates terms and conditions related to the sale of products or service to ADT, but there is no minimum purchase commitment placed upon ADT.The original agreement had a 12 month term with automatic renewals for 12 month periods unless either party provides written notice of termination more than 90 days before expiration. 6 MANUFACTURING Telular’s products are manufactured by contract manufacturers in China, Mexico and the United States and are tested with proprietary testing suites that Telular creates and provides to these manufacturers. We also conduct comprehensive quality control and quality assurance surveillance during the manufacturing process. Telular contracts directly with a number of key suppliers to buy certain, critical components of its products, including wireless transceiver modules. EXECUTIVE OFFICERS The executive officers of Telular and their ages as of December 14, 2012 are as follows: Name Age Position Joseph A. Beatty 49 President, Chief Executive Officer and Director Jonathan M. Charak 43 Senior Vice President, Chief Financial Officer and Secretary George S. Brody 57 Senior Vice President, Telguard and Terminals Henry J. Popplewell 55 Senior Vice President, SkyBitz Sales and Services Robert L. Deering 54 Controller, Treasurer and Chief Accounting Officer Joseph A. Beatty has served as President, Chief Executive Officer and Director since January 2008 and Chief Financial Officer and Secretary from May 2007 to March 2008.From June 2003 until June 2006, he was President and Chief Executive Officer of Concourse Communications Group, a privately-held developer and operator of distributed antenna systems and airport Wi-Fi networks.From November 1996 until February 2001, Mr. Beatty was a co-founder and the CFO of Focal Communications Corporation, a competitive local exchange carrier that is now part of Level 3 Communications. Earlier in his career, Mr. Beatty was a securities analyst and also held numerous technical management positions for a local exchange carrier. Mr. Beatty has a BS in Electrical Engineering and an MBA in Finance.In addition, he is a Chartered Financial Analyst. Jonathan M. Charak has served as Senior Vice President, Chief Financial Officer and Secretary since March 2008.From January 2007 through February 2008, he served as the Chief Financial Officer of Vanderbilt Financial, LLC.From June 2003 through October 2006, Mr. Charak was Chief Financial Officer at Concourse Communications Group, LLC.Prior to that, Mr. Charak served as Chief Financial Officer of Language Stars, LLC and as Controller at iFulfillment, Inc., both of which were early stage high growth companies.Mr. Charak began his career with 9 years of experience in the audit practice of Arthur Andersen LLP.Mr. Charak has a B.S. degree in Accounting from Indiana University and has a CPA certificate. George S. Brody has served as Senior Vice President, Telguard and Terminals since June 2003. Previously, Mr. Brody worked as a consultant in the telecommunications industry from 2002 to 2003. From 2000 to 2002, Mr. Brody was Vice President of Sales and Marketing for Evolution Networks, Inc. From 1995 to 2000, Mr. Brody served as Vice President, Sales and Marketing for Philips Electronics. Prior to that, he was Vice President, Worldwide Marketing for Burle Industries (1987-1995). Mr. Brody began his career at RCA in 1978. Henry J. Popplewell was promoted to Senior Vice President and General Manager of SkyBitz Sales and Services in August 2012. Prior to that Mr. Popplewell served as Senior Vice President of Sales at SkyBitz from November 2009. From August 2008 to November 2009, Mr. Popplewell oversaw Sales and Distribution for SkyTel, a wireless network operator focused on M2M applications.From October 2006 to July 2008, Mr. Popplewell was Senior Vice President of Sales and marketing at Aptela, a telecommunications software company.From 2001 to 2006, Mr. Popplewell was Vice President of Sales at Nextel Communications until that company merged with Sprint.Prior to that, Mr. Popplewell spent 22 years with Ryder System, a global leader in transportation and logistics. Robert L. Deering was appointed Controller, Treasurer and Chief Accounting Officer in October 2005.Mr. Deering had previously been the Corporate Controller for VASCO Data Security International, Inc. from June 2002 to October 2005.Prior to that, he was the Controller for various technology and manufacturing companies.Mr. Deering began his career in public accounting at PricewaterhouseCoopers in 1979.He has a BA in Accounting and has a CPA certificate. EMPLOYEES Telular has 155 full time employees, of which 47% are in sales, customer service and marketing, 11% in manufacturing support, 30% in engineering and product development and 12% in finance and administration. None of Telular’s employees are represented by organized labor and all of Telular’s employees are located in the United States. 7 COMPETITION Telular believes its advantages over the competition include: Greater Focus –Telular is focused on creating M2M solutions, which we develop by combining our historical competency in designing wireless networking electronics and real-time transaction processing software with the data transport capabilities of commercial wireless networks. This focus allows us to develop high functioning software and products best suited to our customers’ needs, resulting in products that are easier to install and maintain and are more reliable.Our primary competitors have the bureaucracy normally associated with large companies and the management distraction associated with overseeing a broad array of products and services; many of which are unrelated to one another. More Experience – Telular has been in the wireless electronics business for over 20 years. Telular has been creating and operating real-time transaction processing software for over a decade and understands the importance of high reliability in that regard. We have deployed products in more than 130 countries worldwide, reflecting the quality, reliability and innovation of our product portfolio. Broader Product line –Telguard, our largest line of business, includes targeted software features and a more diverse set of hardware products than any of our competitors and we believe this gives our customers a greater selection of features and hardware devices from which to choose. Similarly, SkyBitz has an array of satellite and terrestrial wireless radio devices that support the asset tracking services it provides; a wider selection of application-specific devices than most of its competitors. Economies of Scale –Telguard’s fully integrated end-to-end wireless solution is now utilized by over 617,000 individual subscribers, which helps to minimize costs on a per user basis.This large customer base also reflects our significant experience and demonstrates credibility to the market. Service and Support – Telular provides customers with comprehensive customer service and product support. We believe that our commitment and ability to provide superior service differentiates us from our competition. Financial Strength – Telular is currently generating cash from operations. We believe that this financial strength gives us an ability to develop new products and services and defend against competitive initiatives very well. There are several firms that compete with Telular’s Telguard products and services.These primary competitors include:Honeywell, Alarm.com, DSC and Numerex.Based on its own internal estimates, Telular believes it has a significant portion of the market share for all currently active cellular alarm communicators in the United States, having introduced the first such device for digital cellular networks in April 2005 and the first such device for 3G/4G networks in November 2012.Demand for cellular communicators has increased markedly over the past few years.We believe this is due to consumers eliminating traditional telephone lines and therefore, requiring a cellular communicator to enable a home security system.If this trend continues, Telular believes that Telular and its competitors will continue to see substantial demand for products and related services. Telular’s Telguard hardware products will only interface with Telular’s proprietary message center, which interprets and forwards any alarms received to Telular’s security monitoring customers in near real-time.Telular believes its competitive advantages for this service are the fact that its hardware products interface with the vast majority of alarm panels on the market and that installers can quickly activate the hardware and service. Telular’s SkyBitz offering has several primary competitors in asset tracking for truck trailers.These include:ID Systems, Qualcomm and FleetLocate.In addition, there are a number of other, smaller competitors making the market for truck trailer asset tracking increasingly competitive. Telular differentiates its SkyBitz solutions by providing advanced features on the web portal through which its customers receive tracking data, maximizing battery life on the tracking units to minimize the frequency of changing batteries and though efficient design and manufacturing of its products to enable a low cost solution for its customers. Positively, we are seeing new demand for SkyBitz’s services in other sectors, including oil/gas field services and intermodal transportation. There are numerous, small competitors to Telular’s TankLink offering.The most significant of these is Centeron, a division of Robertshaw Industries, which in turn is a subsidiary of Invensys, Inc.More often, the TankLink offering competes against the pre-existing, manual methods utilized by tank owners to determine the fill level and reorder timing for products held within tank vessels.Telular believes the key to growing its TankLink revenue is lowering its prices to the greatest extent possible in order to cost justify implementation of the TankLink solution. While we have lowered prices somewhat to spur demand, we may further test the price elasticity of our TankLink solution in fiscal 2013. PATENTS AND OTHER INTELLECTUAL PROPERTY Telular holds patents either directly, under Telular Corporation, or through our subsidiaries covering the technologies we have developed in support of our product and service offerings in the United States and various other countries. Our patents expire between March 2, 2014 and February 21, 2031.It is our practice to apply for patents as we develop new technologies, products or processes suitable for patent protection. Although Telular believes its intelligent interface can be adapted to accommodate emerging wireless technologies, there can be no assurance that these new applications will fall within the scope of the existing patent protection. 8 Telular has also registered trademarks for a number of products, technologies and services including TELULAR, TELGUARD INTERACTIVE, WIRELESSLY PROTECTED, TANKLINK, SMARTANK and SKYBITZ. ITEM 1A. RISK FACTORS You should carefully consider the following risks before you decide to buy our common stock. If any one of these risks or uncertainties were to occur, our business, financial condition, results and performance could be seriously harmed and/or the price of our common stock might significantly decrease. The risks and uncertainties described in this Annual Report on Form 10-K are not the only ones facing us. Additional risks and uncertainties that currently are not known to us or that we currently believe are immaterial also may adversely affect our businesses and operations. Technology changes rapidly in our industry and our future success will depend on our ability to keep pace with these changes and meet the needs of our customers. The wireless solutions industry is characterized by rapid technological advances, evolving industry standards, changing customer needs and frequent new product introductions and enhancements. The fixed cellular telecommunications industry also is experiencing significant technological change. The introduction of products embodying new technologies and the emergence of new industry standards could render our existing products and technology obsolete and unmarketable. The process of developing new technology and products is complex, uncertain and expensive, and success depends on a number of factors, including: • proper product definition; • component cost; • resolving technical hurdles; • timely completion and introduction to the market; • differentiation from the products of our competitors; and • market acceptance of our products. We may not be successful in developing and marketing new products and enhancements or we may experience difficulties that prevent development of products and enhancements in a timely manner. In addition, our products may fail to meet the needs of the marketplace or achieve market acceptance. Any of these circumstances would seriously harm our results and financial condition. Our results depend on our ability to develop and introduce new products and to reduce the costs to produce existing products. The process of developing new technology is complex and uncertain, and if we fail to accurately predict the changing needs of our customers and emerging technological trends, our results and financial condition may suffer. We must commit significant resources, including those contracted from third parties, to develop new products before knowing whether our investments will result in products the market will accept.There can be no assurance that we will successfully identify new product opportunities, develop and bring new products to market in a timely manner, and achieve market acceptance of our products, or that products and technologies developed by others or new industry standards will not render our products or technologies obsolete or noncompetitive. Furthermore, we may not successfully execute on new product opportunities because of technical hurdles that we or our contractors fail to overcome in a timely fashion. This could result in competitors providing a solution before we do, and loss of market share, revenues and earnings. Products from our investments in research and development of new products may not be realized for an extended period of time, if at all. Telular has made significant investments in research and development for new products, services and technologies. Significant revenue from these investments may not be achieved for a number of years, if at all. Further, we may be required to purchase licenses from third parties in connection with the development of new products and these licenses may not be available on commercially reasonable terms, or at all. Even if we successfully introduce new products and technologies, our products may not be accepted by the market or we may be unable to sell our products at prices that are sufficient to recover our investment in developing those new products.Moreover, if these products are profitable, gross profit for these products may not be as high as the margins historically experienced for our other products. 9 We must devote substantial resources to research and development to remain competitive and we may not have the resources to do so. For us to be competitive we must continue to dedicate substantial resources to research and development of new products and enhancements of current and future products as described above. If we are unable to devote sufficient resources to fund necessary research and development or if our research and development efforts are unsuccessful, such failure may have a material adverse effect on our business and our stock price may decline. Unfavorable economic events including competitive pricing pressure in our target markets could lead to lower sales of our products. Telular has identified significant growth opportunities in a variety of markets, such as the M2M market. Each opportunity will develop at a different pace, and the sales cycle for these markets is likely to be several months or quarters. In addition, unfavorable general economic conditions in any market will have a negative effect on sales in that market. Because economic conditions in one region often affect conditions globally, unfavorable general economic conditions in one market or region might result in damage to industry growth and demand in other markets as well. Overall declines in the U.S. economy impact the trucking sector and SkyBitz serves the trucking sector with asset tracking solutions.General economic declines have negatively impacted SkyBitz operating results historically and we expect this correlation to continue. A decline in the U.S. housing market may negatively impact sales and profitability of Telular’s Telguard products and services.Since end users oftentimes purchase security systems and associated wireless alarm communicators, such as Telguard, when they are moving into a new residence, a slowdown in the housing sector could cause purchases of Telguard products and services to slow or decline.Furthermore, if general economic conditions slow or if a recession occurs, end users may choose to eliminate the protection offered by Telguard services as consumers re-examine discretionary expenditures. We believe recent demand for our Telguard products has been driven in part by end users eliminating traditional phone lines in favor of VoIP and wireless telephones.If this trend does not continue, overall demand for the Telguard products could be negatively affected. Similarly, the adoption rate for our TankLink and other M2M solutions often depend upon the prices at which we are able to sell our products and services relative to the potential cost savings which end users anticipate. If we are unable to continually reduce our TankLink and other M2M solution pricing, we may not experience sufficient demand for our TankLink and other M2M products and solutions. Furthermore, if customers cannot obtain financing to fund the upfront purchase of such products and services, our TankLink and other M2M sales, growth rates, and profitability may be negatively impacted. Our efforts to increase the focus of our production, marketing and sales efforts to the M2M market may not be successful. The success of our ongoing efforts to increase our focus on the M2M market will depend on our ability to develop and market solutions that are attractive to customers and to control our costs for those solutions.We cannot assure that these efforts will be successful. We rely on third parties to manufacture our products and others to manufacture components for our products. We use subcontractors to manufacture our products and product components, such as wireless transceivers and radio modules, and to assemble our products, such as the device portfolio in all three lines of business. Production capacity constraints at our subcontractors could prevent us from meeting production obligations .For example, in the past, we have experienced delays in receiving subcontracted components and assembled products that resulted in delays in our ability to deliver products. We may experience similar delays in the future. Delays in product deliveries for any reason or our failure to deliver products could significantly harm customer relationships and result in the loss of potential sales. Delivery delays or failures could also be subject to litigation. 10 We rely on limited or sole sources for many of our components, and the loss of any such sources may adversely impact our business. It is not always possible to maintain multiple qualified suppliers for all of our components and subassemblies.As a result, some key components are purchased only from a single supplier or a limited number of suppliers.If demand for a specific component increases, we may not be able to obtain an adequate supply of that component in a timely manner.In addition, if our suppliers experience financial or other difficulties, the availability of these components could be limited. Our inability to obtain sufficient quantities of raw materials and key components when required could result in delays or reductions in product shipments and increased costs for affected parts. It could be difficult, costly and time-consuming to obtain alternative sources for these components or to change product designs to make use of alternative components.If we are unable to obtain a sufficient supply of components, if we experience any interruption in the supply of components or if the cost of our components increases, our ability to meet scheduled product deliveries could be harmed, which could result in lost orders, harm to our reputation and reduced revenues. Several of our sole sourced components in existing products are at end-of-life from their manufacturers.We are attempting to source more of these components using brokers in the secondary market but expect that we may run out of these components for several of our products during fiscal 2013.While we can design replacement products with available components, we cannot assure you that we will successfully redesign these products and retain the revenue associated with the existing products which are subject to end-of-life components. We rely on wireless networks for service revenue that may be affected by the following: Our service revenue may be affected by the following: · service may be interrupted or limited due to carrier transmission limitations caused by atmospheric, terrain, other natural or artificial conditions adversely affecting transmission; · interruption of service due to wireless carrier equipment modification, upgrades, repairs and other similar activities; · service may be limited based on available coverage; · interruption of service may occur between various wireless network providers and other carriers; · the cost of this service could be increased such that it will affect our ability to compete while maintaining satisfactory margins; or, · carriers disclaim all liability of any nature to customers, whether direct, indirect, incidental or consequential, arising out of our customer’s use of their service. In the event that we experience significant wireless network delays or interruption of service, we would have difficulty maintaining customers and our revenues could decline substantially and harm our business. AT&T Wireless provides the majority of our network capability for our Telguard and TankLink service.A network malfunction or a contractual dispute between us and AT&T or among AT&T and other major U.S. carriers could materially impact the operation of our services and/or our financial results. Cellular South and Numerex Inc. provide some portion of our network capability for Telguard and TankLink, respectively.A network malfunction or a contractual dispute between us and these carriers or among these carriers and other major U.S. carriers could materially impact the operation of our services and/or our financial results. Lightsquared, Iridium and GlobalStar provide our satellite network capacity for our SkyBitz asset tracking services.Lightsquared is currently in bankruptcy proceedings and while the company has assured us of its intention to indefinitely provide the services that we primarily utilize, there can be no guarantee that this plan will not change or that this plan will be approved by the bankruptcy court. Any contract dispute with these three satellite service providers could be detrimental to our operating performance and financial results. In addition, sunspot activity and other natural and man-made events can interfere with satellite performance and any extended outage could result in a loss of SkyBitz revenue and customers. ADT is a highly significant customer and the loss of this particular customer or a reduction in its use of our service may seriously harm our business. ADT represented 26% of our total revenue in fiscal 2012.If ADT chooses to use fewer of our products and services or stops using our products and services in total, our financial results could be materially impacted.In addition, ADT influences the purchasing decisions of its authorized dealers by specifying which equipment must be installed in end user security systems. For example, in fiscal 2010 ADT implemented a monthly service charge to the end user for any system sold by an authorized dealer that included a Telguard product. Due to this surcharge, authorized dealers opted to choose other security products over Telguard products, which resulted in decreased sales volume.Additionally, during fiscal 2012, ADT removed our TG1 product from its list of approved devices, thereby limiting authorized dealers to the TG4 unit. If ADT further disincentivizes its authorized dealers from purchasing our products or removes our products from its list of acceptable equipment, our financial results may be materially impacted. 11 If we cannot sustain profitable operations, we may not be able to obtain the funding we need to operate our business. At times in the past, Telular has incurred net operating losses.We cannot guarantee that we will be successful in maintaining profitability and our ability to continue operations depends on having adequate funds to cover our expenses. Our current operating plan provides for significant expenditures for research and development of new products, development of new markets for our products, and marketing programs for our products. At September 30, 2012, we had $12,676 in cash and cash equivalents and a working capital surplus of $16,630. In the future, we may need to utilize financing sources such as public or private sales of our equity or debt securities. We cannot assure you that if we needed additional funds we would be able to obtain them or obtain them on terms we find acceptable. If we could not obtain the necessary financing, we may cut back operations, which might include the scaling back or elimination of research and development programs. Our operating results may fluctuate greatly on a quarterly and annual basis, which may cause the price of our common stock to be volatile. Our quarterly and annual operating results may fluctuate greatly due to numerous factors, many of which are beyond our control.Factors that could affect our quarterly and annual operating results include those listed below as well as others listed in this “Risk Factors” section: • our reliance on certain significant customers for some of our product sales, which may result in volatility when those orders are filled and not immediately followed by comparable orders; • variations in our distribution channels; • the mix of products we sell; • general economic conditions in our target markets; • the timing of final product approvals from our customers or regulators; • the timing of orders from and shipments to major customers; • the timing of new product introductions by us or our competitors; • changes in our pricing policies and the pricing policies of our suppliers and our competitors; • changes in the terms of our arrangements with customers and suppliers; • the availability and cost to us of the key components for our products; • ability of our customers to accurately forecast demand for our products by their end users; • delays or failures to fulfill orders for our products on a timely basis; • our inability to accurately forecast our manufacturing needs; • change in the financial position of our manufacturers; • an increase in product warranty returns or in our allowance for doubtful accounts; • operational disruptions, such as transportation delays or failures of our order processing system; • significant acquisitions; • the timing of personnel hirings; and • delays in the introduction of new or enhanced versions of our existing products or market acceptance of these products. 12 A substantial portion of our sales in a given quarter may depend on obtaining orders for products to be manufactured and shipped in the same quarter in which those orders are received. As a result of these factors, period-to-period comparisons of our operating results may not be meaningful, and you should not rely on them as an indication of our future performance. In addition, our operating results may fall below the expectations of public market analysts or investors. In this event, our stock price could decline significantly.These period-to-period fluctuations may contribute to the volatility in the price of our common stock, as described below. Our common stock price has been volatile, and extreme price fluctuations could negatively affect your investment. The market price of our common stock has been extremely volatile. Since October 1, 2002, the price of our common stock has ranged from a high of $18.28 in March 2004 to a low of $1.14 per share in October 2008. Publicized events and announcements may have a significant impact on the market price of our common stock. For example, the occurrence of any of the following events could have the effect of temporarily or permanently driving down the price of our common stock: • shortfalls in our revenue or net income; • the results of product trials or the introduction of new products by us or our competitors; • market conditions in the telecommunications, technology and emerging growth sectors; and • rumors related to us, our customers or our competitors. In addition, the stock market from time to time experiences extreme price and volume fluctuations that particularly affect the market prices for emerging growth and technology companies, like Telular, and which often are unrelated to the operating performance of the affected companies. These broad fluctuations may negatively affect your ability to sell your shares at a price equal to or greater than the price you paid. In addition, a decrease in the price of our common stock could cause it to be delisted from the NASDAQ Global Market. From time-to-time we face litigation that could significantly damage our business and financial condition. In the telecommunications equipment and other high technology industries, litigation increasingly has been used as a competitive tactic by both established companies seeking to protect their position in the market and by emerging companies attempting to gain access to the market. In this type of litigation, complaints may be filed on various grounds, such as: • antitrust; • breach of contract; • trade secret; • copyright or patent infringement; • patent or copyright invalidity; and • unfair business practices. Whether or not they have any merit, we may incur substantial expense and management’s attention may be diverted from operations. This type of litigation also may cause confusion in the market and make our licensees and distributors reluctant to commit resources to our products. Any of these effects could have a significant negative impact on our business and financial condition. In particular, an adverse result from intellectual property litigation could force us to do one or more of the following: • cease selling, incorporating or using products that incorporate the challenged intellectual property; • obtain a license from the holder of the infringed intellectual property right, which license may not be available on reasonable terms, if at all; and • redesign products that incorporate the disputed technology. 13 If we are forced to take any of the foregoing actions, we could face substantial costs and shipment delays and our business could be seriously harmed. Although we carry general liability insurance, our insurance may not cover potential claims of this type or be adequate to indemnify us for all liability that may be imposed. In addition, it is possible that our customers or end users may seek indemnity from us in the event that our products are found or alleged to infringe the intellectual property rights of others. Any such claim for indemnity could result in substantial expenses to us that could harm our operating results. Our largest customer is entitled to indemnification for such claims and has, in fact, sought such indemnification recently based on notice of infringement provided to this customer and to Telular by a party that has initiated litigation against Telular and our customer based on this infringement claim. Although our patents have been successfully defended in courts in the United States and New Zealand, rulings in such cases may not apply to new products. In the event that any of our patents or other intellectual property rights were deemed invalid or were determined not to prohibit competing technologies as a result of litigation, our competitive position may be significantly harmed. Our costs may increase if we are unable to accurately forecast our needs. Lead times for ordering components from our manufacturers vary significantly and depend on various factors, such as the specific supplier, contract terms and demand for and availability of a component at a given time.If our forecasts are less than our actual requirements, we may not be able to obtain products in a timely manner.Furthermore, if we cannot produce our products in a timely manner, the liquidated damages provisions in some of our contracts with our customers may result in our selling our products at a loss.If our forecasts are too high, we and our manufacturer may be unable to use the components that were purchased based on our forecasts.The cost of the components used in our products tends to drop rapidly as volumes increase and technologies mature.Therefore, if we are unable to use components purchased based on our forecasts, our cost of producing products may be higher than our competitors’.Excess components or inventory will tie up working capital and cause us to incur storage and other carrying costs, which may cause us to borrow additional funds that may not be available on commercially reasonable terms.Further, excess components or inventory not used or sold in a timely manner may become obsolete, causing write-offs or write-downs, which could seriously harm our results of operations. Quality control problems could harm our sales. We believe that our products currently meet high standards of quality due to quality-monitoring procedures that we have instituted. Most of our major subcontractors also have quality control procedures in place and are ISO-9001:2000 compliant. Notwithstanding the existence of these controls, our operations and our dependency on subcontractors subject us to the risk that these controls may not be effective.Quality control failures by us or by our third-party subcontractors or changes in their financial or business condition that affect their production could disrupt our ability to supply quality products to our customers.If we fail to provide quality products to our customers, product sales, and thereby our business, could be materially harmed. We may experience long sales cycles for our products, as a result of a variety of factors. Our sales cycle depends on the length of time required for adoption of new technologies in our target markets.In addition, the period between our initial contact with a potential customer and its decision to purchase our products is relatively long.The evaluation, testing, acceptance, proposal, contract negotiation, funding and implementation process can extend over many months.Based on our operating history, it generally takes us between three and nine months to complete a sale to a customer. However, in certain instances the sales cycle may be substantially longer.If our sales cycle unexpectedly lengthens in general or for one or more large orders, the timing of our revenues and results of operations could be harmed, which in turn could reduce our revenues in any quarter.Therefore, period-to-period comparisons of our results of operations may not necessarily be meaningful, and these comparisons should not be relied upon as indications of future performance.Further, sales cycles that are longer than we expect likely will harm our ability to generate sufficient cash to cover our working capital requirements for a given period. If the security of our information systems is breached or otherwise subjected to unauthorized access, confidential information may be stolen, our reputation may be harmed, and we may be exposed to liability. As with any business in the telecommunications industry, we or the telecommunications networks our products use have experienced cyber-attacks and similar incidents. To date, we are not aware of any successful cyber-attacks that have been launched against us or the networks upon which our products operate. Any accidental or willful security breaches could cause secure information stored on our systems or the systems of one of our service providers to be stolen and used for criminal purposes.Security breaches or unauthorized access to secure information also could expose us to liability related to the loss of confidential information, time-consuming and expensive litigation and negative publicity.If security measures are breached because of third-party action, employee error, malfeasance or otherwise, or if design flaws in the relevant software are exposed and exploited, and, as a result, a third party or disaffected employee obtains unauthorized access to confidential customer or supplier data, our relationships with our customers or suppliers could be severely damaged, and we could incur significant liability.Because techniques used to obtain unauthorized access or to sabotage systems change frequently and generally are not recognized until they are launched against a target, we may be unable to anticipate these techniques or to implement adequate preventative measures.In addition, many states have enacted laws requiring companies to notify individuals of data security breaches involving their personal data.These mandatory disclosures regarding a security breach are costly to implement and often lead to widespread negative publicity, which may cause our customers and suppliers to lose confidence in the effectiveness of our data security measures.Any security breach, whether actual or perceived, would harm our reputation, and could create liability that could be material. 14 We operate in developing markets, which may subject us to volatile conditions not present in the United States. We target developing countries and some of our current and potential customers operate in these markets. As we expand our operations and products in these countries, our business and performance could be negatively affected by a variety of factors and conditions that businesses operating in the United States may not have to contend with, such as: • foreign currency exchange fluctuations and instability of foreign currencies; • political or economic instability and volatility in particular countries or regions; • limited protection for intellectual property; • difficulties in complying with foreign regulatory requirements applicable to our operations and products; • difficulties in obtaining domestic and foreign export, import and other governmental approvals, permits and licenses and compliance with foreign laws, including employment laws; • difficulties in staffing and managing international operations, including work stoppages or strikes and cultural differences in the conduct of business, labor and other workforce requirements and inadequate local infrastructure; • trade restrictions or higher tariffs, quotas, taxes and other market barriers; • transportation delays and difficulties of managing international distribution channels; • longer payment cycles for, and greater difficulty in collecting accounts receivable; and • public health emergencies such as SARS and avian bird flu. To date, our sales have not been negatively affected by currency fluctuations. We currently seek prepayment or letters of credit on a substantial portion of our international orders, but some international customers are granted open credit terms and we are exposed to some international credit risk. We also try to conduct all of our international transactions in U.S. dollars to minimize the effects of currency fluctuations. However, if our international operations were to grow, foreign exchange fluctuations and foreign currency inflation may pose greater risks for us and we may need to develop and implement additional strategies to manage these risks. If we are not successful in managing these risks our business and financial condition could be seriously harmed. We may not address successfully the problems encountered in connection with our recent acquisitions of SkyBitz, TankLink and the SMARTank business unit, or with any potential future acquisitions, which could adversely affect our future results. We expect to continue to consider opportunities to acquire or make investments in other technologies, products and businesses that could enhance our capabilities, complement our current products or expand the breadth of our markets or customer base.Aside from our acquisition of TankLink Corp in fiscal 2009, the SMARTank business unit in fiscal 2011 and of SkyBitz in fiscal 2012, we have limited experience in acquiring other businesses and technologies.Potential and completed acquisitions and strategic investments involve numerous risks, including: • problems assimilating the purchased technologies, products or business operations; • problems maintaining uniform standards, procedures, controls and policies; • inability to meet debt service obligations with any debt financing that may be undertaken in order to pay for an acquisition; • dilution to existing common shareholders as a result of the issuance of equity securities for an acquisition which may not initially or ever contribute a pro-rata portion of earnings or cash flow to common shareholders; • unanticipated costs associated with the acquisition; • diversion of management’s attention from our core business; • adverse effects on existing business relationships with suppliers and customers; • risks associated with entering new markets in which we have no or limited prior experience; and • potential loss of key employees of acquired businesses. 15 The success of Telular’s acquisitions will depend on Telular’s ability to realize anticipated benefits from combining businesses. If Telular is not able to successfully integrate and manage challenges presented by the ongoing integration process, the anticipated benefits of an acquisition may not be realized or may take longer to realize than expected. If we fail to properly evaluate and execute acquisitions and strategic investments, our management team may be distracted from our day-to-day operations, our business may be disrupted and our operating results may suffer. In addition, if we finance acquisitions by issuing equity or convertible debt securities, our stockholders would be diluted. Delaware law and our charter documents may inhibit a potential takeover bid that would be beneficial to common stockholders. Delaware law and our certificate of incorporation may inhibit potential acquisition bids for Telular common stock at a price greater than the market price of the common stock. We are subject to the anti-takeover provisions of the Delaware General Corporation Law, which could delay, deter or prevent a change of control of Telular or make this type of transaction more difficult. In addition, our board of directors does not need the approval of common stockholders to issue shares of preferred stock having rights that could significantly weaken the voting power of the common stockholders and, as a result, make a change of control more difficult. Sales of common stock issuable on the exercise of outstanding and contemplated options and warrants may depress the price of the common stock. As of September 30, 2012, there were outstanding options granted to employees and directors to purchase 1,386,894 shares of Telular’s common stock. Options to purchase 1,187,234 of these shares were exercisable at that time. The exercise prices for the exercisable options range from $1.48 to $7.99 per share, with a weighted average exercise price of $4.08.Options to purchase the remaining 199,660 shares will become exercisable over the next three years.The exercise prices for the options that are not yet exercisable have a weighted average exercise price of $5.83. In connection with a credit facility with Wells Fargo Bank (“Wells”) that matured on December 31, 2002, we issued to Wells warrants to purchase 50,000 shares of common stock at an exercise price of $16.29 per share.These warrants have no expiration date. The issuance of shares of common stock issuable upon the exercise of options or warrants could cause substantial dilution to holders of common stock. It also could negatively affect the terms on which we could obtain equity financing. An interruption of our Telguard, SkyBitz or TankLink service by a failure of the respective real-time transaction processing software system for each service line could be harmful to our business relationships and revenue stream. Our three service offerings deliver a majority of our current revenue and profitability.A continuation of this revenue stream and profit margin is based on the non-stop operation of the Telguard Message Center, SkyBitz InSight SaaS portal and the TankLink TankData OnLine application.These real-time transaction processing systems are complex software systems.As Telularimplements new features and experiences an increase in message processing volumes, these software systems may be unable to accommodate this growth.If the software systems malfunction and are out of service for any period of time, customers may view Telular as unreliable and may cease in adding additional end users to the service base or may remove existing end users.As normal churn occurs, the total subscriber base could shrink over time and a majority of our revenue may go away.This could occur abruptly if the service interruption is severe.We have experienced several such severe interruptions in the past 18 months and if such interruptions occur in the future it could be harmful to our business relationship and revenue stream. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 16 ITEM 2.PROPERTIES The following is a list of properties that Telular leases: Lease Dates Square Renewal Functions Commencement Termination Footage Options Corporate Headquarters, Finance and general administrations, operations February 2007 February 2014 No Chicago, Illinois administration, TankLink product development, sales and marketing Event Monitoring Sales, marketing, operations, general November 2007 December 2012 No Regional Office administration and research and development Atlanta, Georgia Event Monitoring Sales, marketing, operations, general January 2013 July 2018 Yes Regional Office administration and research and development Atlanta, Georgia Asset Tracking Sales, marketing, operations, research and April 2012 July 2016 Yes Regional Office developnment, finance and general administration Herndon, Virginia InternationalSales Office, International sales January 2010 December 2013 Yes Weston, Florida Operations Warehousing and shipping January 2009 August 2013 No Wheeling, Illinois Operations Warehousing and shipping September 2012 July 2014 Yes Sterling, VA ITEM 3.LEGAL PROCEEDINGS Telular is involved in legal proceedings, which arose in the ordinary course of its business. While any litigation contains an element of uncertainty, management believes that the outcome of all pending legal proceedings will not have a material adverse effect on Telular’s consolidated results of operation, cash flows or financial position. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II (Dollars in Thousands, Except Per Share Data) ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. MARKET PRICE OF AND DIVIDENDS ON COMMON STOCK Telular’s Common Stock trades publicly on the NASDAQ Global Market under the symbol WRLS. The following table sets forth the quarterly high and low sales prices for each quarter of fiscal year 2012 and 2011, as reported by NASDAQ. Such quotations reflect inter-dealer prices without retail markup, markdown or commissions and may not necessarily represent actual transactions. 17 Quarter Ended During Fiscal Year 2012 December 31 March 31 June 30 September 30 High $ Low $ Quarter Ended During Fiscal Year 2011 December 31 March 31 June 30 September 30 High $ Low $ On December 4, 2012, there were approximately 208 shareholders of record, approximately 5,664 beneficial shareholders and 17,137,817 shares of Common Stock outstanding. The following table summarizes Telular dividend payment history for fiscal 2012: Quarter Ended During Fiscal Year 2012 December 31 March 31 June 30 September 30 Shareholder Record Date November 22, 2011 February 14, 2012 May 15, 2012 August 14, 2012 Payment Date November 29, 2011 February 21, 2012 May 22, 2012 August 21, 2012 Per Share Amount Cash Paid Telular has paid four quarterly dividends in fiscal year 2012, totaling $7,152. Telular plans to continue to pay cash dividends on its common stock in the future, however the Board will evaluate whether to declare a cash dividend and the amount of any such dividend on a quarterly basis.On November 6, 2012, the Board of Directors announced an increase in its regular quarterly dividend to $0.12 per share that was payable on November 30, 2012 to shareholders of record as of the close of business on November 20, 2012. TREASURY SHARES Under the previously announced purchase program, Telular did not repurchase any shares of its common stock during fiscal year 2012. The approximate dollar value of shares that may yet be purchased under the program is $4,588 as of September 30, 2012. TELULAR CORPORATION COMMON STOCK PERFORMANCE GRAPH The following Performance Graph and related information shall not be deemed “soliciting material” or to be “filed” with the Securities and Exchange Commission, nor shall such information be incorporated by reference into any future filing under the Securities Act of 1933 or Securities Exchange Act of 1934, each as amended, except to the extent that Telular specifically incorporates it by reference into such filing. The Telular Corporation Common Stock Performance Graph compares total shareholder returns of Telular since September 30, 2007, to three indices: the NASDAQ Stock Market (U.S.) Index, the NASDAQ Telecommunications Index and the Zacks Industry Index – Computer and Technology Sector. The total return calculations assume the reinvestment of dividends, when appropriate, and are based on the returns of the component companies weighted according to their capitalizations as of the end of each monthly period. The NASDAQ Stock Market (U.S.) Index tracks the aggregate return of all equity securities traded on the NASDAQ Global Markets OMX and the NASDAQ Composite. The NASDAQ Telecommunications Index tracks the aggregate return of equity securities of telecommunications companies traded on the NASDAQ Global OMX and the NASDAQ Composite.The Zacks Industry Index – Computer and Technology Sector tracks the aggregate return of technology companies, including electronics, medical and other related technology industries. Telular's Common Stock is traded on the NASDAQ Global Market OMX. Telular’s stock price on the last trading day of its fiscal year, September 30, 2012, was $9.90. 18 19 ITEM 6.SELECTED FINANCIAL DATA The following table is a summary of certain condensed statement of operations and balance sheet information of Telular. The table lists historical financial data of Telular for the fiscal years ended September30, 2012, 2011, 2010, 2009 and 2008. The selected financial data were derived from audited financial statements. The summary should be read in conjunction with financial statements and notes thereto appearing in Item 8 of this report. Year ended September 30, (In thousands, except share data) 2012 (c) 2008 (a) Results of Operations: Total revenue $ Income before income taxes Loss from discontinued operations - - - ) ) Net income (loss) (b) ) Per Share Data: Basic: Income before discontinued operations $ Loss from discontinued operations $
